Citation Nr: 1444492	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-46 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 16, 2005, for the grant of service connection for degenerative arthritis of the cervical spine.

2.  Entitlement to an effective date earlier than September 10, 2007, for the grant of service connection for costochondritis.

3.  Entitlement to an increased rating for degenerative arthritis of the cervical spine, currently rated as 20 percent disabling.

4.  Entitlement to an initial compensable rating for costochondritis.

5.  Entitlement to service connection for a right hand disorder, to include as secondary to the service-connected degenerative arthritis of the cervical spine and residuals of a fracture of the right ring finger.

6.  Entitlement to service connection for a right elbow disorder, to include as secondary to the service-connected degenerative arthritis of the cervical spine and residuals of a fracture of the right ring finger.

7.  Entitlement to an initial rating in excess of 10 percent for a left hip scar associated with left hip degenerative joint disease.

8.  Entitlement to an effective date earlier than February 28, 2008, for the grant of service connection for a left hip scar associated with degenerative joint disease of the left hip.

9.  Entitlement to an effective date earlier than June 16, 2005, for the assignment of a separate 10 percent rating for degenerative joint disease of the left hip.

10.  Entitlement to an increased rating for left total hip arthroplasty (previously rating as degenerative joint disease of the left hip), rated as 10 percent disabling prior to January 14, 2014, and 30 percent disabling since March 1, 2015.

11.  Entitlement to an effective date earlier than June 16, 2005, for the assignment of a separate 10 percent rating for degenerative joint disease of the right hip.

12.  Entitlement to an increased rating for right total hip arthroplasty (previously rating as degenerative joint disease of the right hip), rated as 10 percent disabling prior to September 9, 2010, and 30 percent disabling since November 1, 2011.

13.  Entitlement to an effective date earlier than June 16, 2005, for a separate disability rating for degenerative joint disease of the lumbar spine.

14.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine.

15.  Whether there is clear and unmistakable error (CUE) in a May 1997 rating decision assigning a 20 percent disability rating for degenerative joint disease of the hips and lumbar spine.

16.  Entitlement to a compensable rating for residuals of a fracture of the right ring finger.

17.  Whether there is CUE in a May 1997 rating decision assigning a zero percent disability rating for residuals of a fracture of the right ring finger.

18.  Entitlement to a compensable rating for residuals of a hallux surgery of the left foot.

19.  Whether there is CUE in a May 1997 rating decision assigning a zero percent disability rating for residuals of a hallux surgery of the left foot.

20.  Entitlement to a compensable rating for right ear hearing loss.

21.  Whether there is CUE in a May 1997 rating decision assigning a zero percent disability rating for right ear hearing loss.

22.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 1997. 

This matter comes to the Board of Veterans' Appeals from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Later, in a January 2011 rating decision, the RO reclassified the right hip disorder as right total hip arthroplasty.  A 100 percent rating was assigned pursuant to 38 C.F.R. § 4.30 and Diagnostic Code 5054 from September 9, 2010, to October 31, 2011, and a 30 percent disability rating was assigned effective November 1, 2011.  In a July 2014 rating decision, the RO reclassified the left hip disorder as left total hip arthroplasty.  A 100 percent disability rating was assigned from January 14, 2014, and a 30 percent disability rating was assigned effective March 1, 2015.

The Veteran has raised the issues of earlier effective dates for the disabilities that are the subject of this appeal.  In this regard, the Board notes that the matters of entitlement to earlier effective dates were addressed as part of the adjudication of the claims for increased ratings and initial grants of service connection for the disabilities subject to this appeal in both the June 2008 rating decision and in the text of the October 2009 statement of the case.  For these reasons, and since the appellant filed a timely VA Form 9 perfecting an appeal of the earlier-effective-date claims, the effective-date issues are part of the issues on appeal and have been separately listed on the title page.

In an October 2007 statement, the Veteran raised the issue of TDIU.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claims for higher ratings for the various disabilities on appeal.  Therefore, the Board has taken jurisdiction of this issue and it has been listed on the title page accordingly.

In addition to the Veteran claiming that any current right hand and right elbow disorders are secondary to service-connected residuals of a fracture of the right ring finger, an April 2004 military-retiree electromyography and nerve conduction studies show cervical radiculopathy after the appellant complained of neurological symptomatology in the right upper extremity.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, the Board will consider a new theory of entitlement for the right hand and right elbow disorders - as secondary to the service-connected cervical spine disability.  Moreover, in a January 2008 statement, the claimant indicated that any current right hand and right elbow are related to findings on September 1996 in-service chest X-rays showing that the right hilum had some rounded densities that may represent lymph nodes from old granulomatous disease.  Thus, the appellant has a very specific theory of entitlement for direct service connection for the right hand and right elbow disorders.  Based on the above, the issues are as stated  

The issues of entitlement to left foot and leg disorders as secondary to the service-connected residuals of a hallux surgery of the left foot and left hip disorder and whether there is CUE in a May 1997 rating decision denying service connection for chest wall pain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

All issues except entitlement to earlier effective dates for the grants of service connection for degenerative arthritis of the cervical spine and costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was granted service connection for cervical spine spondylosis status post fusion effective June 16, 2005 in a November 2005 rating decision.  The veteran was informed of that determination by way of a letter dated November 16, 2005.

2.  The Veteran did not file a notice of disagreement regarding the effective date for the grant of service connection for the cervical spine disability within one year after he was sent notice of the November 2005 rating decision.

3.  The Veteran first raised the matter of his entitlement to an earlier effective date for the grant of service connection for cervical spine spondylosis status post fusion in a statement received on October 26, 2007.  

4.  A May 1997 rating decision denied a claim of entitlement to service connection for chest wall pain.  The Veteran was informed of the decision, including his right to appeal, in a June 11, 1997, letter.  He did not appeal the decision.

5.  The RO received the Veteran's claim to reopen a claim of entitlement to service connection for chest wall pain on September 10, 2007, and the RO granted service connection for costochondritis effective September 10, 2007, in the June 2008 rating decision.

6.  The RO granted service connection for costochondritis as secondary to service-connected degenerative arthritis of the cervical spine and not on a direct service connection basis.

7.  There was no formal claim, informal claim, or written intent to file a claim for service connection for a chest wall disorder between June 1997 and September 10, 2007.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision is final as to the matter to the assignment of an effective date for the grant of service connection for cervical spine spondylosis status post fusion.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The Veteran's initial claim for an effective date earlier than June 16, 2005, for the grant of service connection for cervical spine spondylosis status post fusion was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The May 1997 rating decision is final as to the matter to the denial of entitlement to service connection for chest wall pain.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

4.  The criteria for an effective date prior to September 10, 2007, for the grant of service connection for costochondritis have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  However, in Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.

As discussed below the Veteran's claim for an earlier effective date for the grant of service connection for cervical spine spondylosis status post fusion is being dismissed by the Board because the appellant did not raise the earlier effective date issue in a timely fashion.  The claim is therefore being dismissed based on the law.  Whatever facts are necessary to adjudicate the claim are contained in the claims folder.  Thus, notice or assistance to the claimant would be fruitless.

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2013).  The Veteran was provided ample opportunity to submit evidence and argument in support of his claim.  

As for the earlier-effective-date claim as to the costochondritis, the Veteran's claim arises from his disagreement with the effective date assigned for the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in October 2007 and January 2008 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated.  The RO obtained the Veteran's service treatment records.  He was afforded the opportunity to present pertinent evidence and argument.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2013).

Entitlement to an effective date earlier than June 16, 2005, for the grant of service connection for degenerative arthritis of the cervical spine

Relevant law and regulations

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  A final decision may, however, be subject to revision on the basis of CUE.  See 38 C.F.R. §§ 3.104, 3.105 (2013).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that where a rating decision which established an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.

Factual background

In a November 2005 rating decision, the grant of service connection for cervical spine spondylosis status post fusion was assigned effective June 16, 2005.  The Veteran was informed of that determination and of his appeal rights by way of a letter dated November 16, 2005.  The appellant did not file a notice of disagreement regarding the effective date for the grant of service connection for cervical spine spondylosis status post fusion within one year after he was sent notice of the November 2005 rating decision or, for that matter, at any time thereafter.  

The Veteran first raised the matter of his entitlement to an earlier effective date for cervical spine spondylosis status post fusion in an October 2007 statement.  The RO interpreted this statement as a claim for an earlier effective date for the grant of cervical spine spondylosis status post fusion and denied the claim.  This appeal followed.

Analysis

Based on the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Board finds that the Veteran's earlier effective date claim for the grant of service connection for cervical spine spondylosis status post fusion must be dismissed.  

The June 16, 2005, effective date for cervical spine spondylosis status post fusion was established in the November 2005 rating decision.  The Veteran received notice of the decision later in November 2005.  The appellant thereafter had one year in which to file a notice of disagreement as to the effective date assigned.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2013).  He did not do this.  Therefore, the unappealed November 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran first claimed that he was entitled to an earlier effective date for the grant of service connection for cervical spine spondylosis status post fusion in an October 2007 statement, almost two years after the November 2005 rating decision.  That document cannot serve as a valid notice of disagreement as to that issue.

The Court held in Rudd that where a rating decision that established an effective date for the grant of service connection becomes final, an earlier effective date can only be established by a request for a revision of that decision based on a claim of CUE.  

In short, if the Veteran believed that the effective date for the grant of service connection for cervical spine spondylosis status post fusion assigned by the November 2005 rating decision was incorrect, his proper recourse was to file a notice of disagreement regarding effective date within one year of being notified of the RO's decision.  Because the appellant did not do this, the November 2005 rating decision became final.  That being the case, under Rudd the Veteran is left with only one option in his attempt to obtain an earlier effective date: a claim alleging that the November 2005 rating decision contained CUE.  

In this case, the Veteran has not suggested that the November 2005 rating decision granting service connection for the cervical spine disability contained CUE.  Rather, he argues that there is CUE in the May 1997 rating decision, which did not adjudicate a claim of entitlement to service connection for a cervical spine disorder.  In that regard, the Veteran has not claimed CUE in the May 1997 rating decision in failing to adjudicate a claim of entitlement to service connection for a cervical spine disorder.  Thus, there is no CUE claim regarding the November 2005 rating decision.  

The November 2005 rating decision therefore being final as to the matter of effective date for the grant of service connection for cervical spine spondylosis status post fusion, and in the absence of a properly appealed CUE claim, the Board must dismiss the current putative earlier effective date claim.  See Rudd, 20 Vet. App. at 300.

The RO developed this matter on its merits rather than dismissing it due to untimely filing.  Nonetheless, pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board may dismiss any appeal that is not timely filed.  Moreover, the Court made it abundantly clear in Rudd that dismissal was required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue without prejudice to filing a CUE claim.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to an effective date earlier than September 10, 2007, for the grant of service connection for costochondritis

Relevant law and regulations

A decision of the RO becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2013).  The decision does not become final, however, unless the veteran is notified of the decision.  38 C.F.R. § 3.103(a) (2013).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection and a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

There is, however, an exception that applies to claims that are reopened and granted based on additional service department records that were not of record during previous denials. 

38 C.F.R. § 3.156(c) provides that:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding [38 C.F.R. § 3.156(a)].  Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the  veteran by name, as long as the other requirements of [38 C.F.R. § 3.156(c)] are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) [The provisions of 38 C.F.R. § 3.156(c)(1) do] not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by [38 C.F.R. § 3.156(c)(1)] is effective on the date entitlement  arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4) A retroactive evaluation of disability resulting from disease  or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by  medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Factual background

In February 1997, the Veteran filed a claim for chest pain.  In a May 1997 rating decision, a RO denied entitlement to service connection for chest wall pain.  The RO received the appellant's claim to reopen a claim of entitlement to service connection for chest wall pain on September 10, 2007, and the RO granted service connection for costochondritis effective September 10, 2007, in the June 2008 rating decision.  The claimant filed a notice of disagreement with the assignment of the effective date for the grant of service connection for costochondritis and this appeal followed.

Analysis

The Veteran was informed of the May 1997 decision, including his right to appeal, in a June 11, 1997, letter.  He did not appeal the decision.

The Board notes that in the statement received on September 10, 2007, the Veteran argues that there was a CUE in a prior unspecified rating decision in which a 20 percent disability rating for a chest pain disorder should have been granted.  The Board interprets this statement not only as a claim to reopen the claim of entitlement to service connection for a chest wall pain disorder but also as a claim of whether there was CUE in the May 1997 rating decision denying the claim of entitlement to service connection for chest wall pain.

As the Veteran's September 2007 allegation regarding CUE in the May 1997 rating decision have not been addressed, the matter has been referred to the RO for proper action.  The Board has considered the question of whether the appellant would be prejudiced by considering the appeal for an earlier effective date for the grant of service connection for costochondritis while referring his motion for CUE to the RO.  Specifically, the Board questions whether the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board finds no such relationship.  The outcome of the Veteran's claim for an earlier effective date is not dependent on the outcome of his CUE claim because the claims involve separate law and regulations.  The outcome of the claim for CUE would, at best, render moot the effective date claim.  Indeed, the Board notes that the Court has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date for the grant of service connection for a disability and a CUE claim regarding that disability.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  

As stated below, the Board is finding that the claim of entitlement to earlier effective date for the grant of service connection for a left hip scar is inextricably intertwined with the claim of whether there is CUE in the May 1997 rating decision assigning a 20 percent disability rating for degenerative joint disease of the hips and lumbar spine.  The appellant is claiming CUE in that decision by arguing that he is entitled to a 50 percent disability rating under Diagnostic Code 5317 (Muscle Group XVII) effective February 14, 1997, for his right and left hip disabilities and left hip scar.  In other words, the claimant is arguing that the left hip scar should be rated as part of the service-connected right and left hip disabilities for which service connection was granted in the May 1997 rating decision.  Furthermore, the Board is finding that the claims of entitlement to earlier effective dates for the assignment of separate ratings for the lumbar spine and right and left hip disabilities are inextricably intertwined with the claim of whether there is CUE in the May 1997 rating decision assigning a 20 percent disability rating for degenerative joint disease of the hips and lumbar spine.  Those earlier-effective-date claims involve grants of increased and separate ratings for disabilities for which service connection was granted in the May 1997 rating decision.  In other words, these earlier-effective-date claims are legally distinguishable from the earlier-effective-date claim involving costochondritis. 

In an October 2007 statement, the Veteran argues that he has submitted an additional service treatment record that was not of record when a RO denied service connection for chest wall pain in the May 1997 rating decision.  Thus, he has raised an argument for an earlier effective date pursuant to 38 C.F.R. § 3.156(c).  The Board notes that Veterans Benefits Management System (VBMS) shows that the date of receipt of two sets of original service treatment records and one set of photocopies of service treatment records is June 26, 2014.  Nevertheless, the May 1997 rating decision indicates that the service treatment records were of record and discusses the service treatment records in the denial of service connection for chest wall pain.  In addition, in his October 2007 statement, the appellant notes that he is enclosing service treatment records related to chest wall pain.  Therefore, the weight of the evidence shows that the two sets of the original service treatment records were of record at the time of the May 1997 rating decision and that the one set of photocopies was submitted by the claimant in October 2007.  

In any event, the service treatment record discussed by the Veteran in the October 2007 statement, a report of a computed tomography (CT) scan of the chest, is in the original service treatment records that were of record at the time of the May 1997 rating decision.  Thus, the treatment record that the Veteran was referring to in his October 2007 statement existed and had been associated with the claims file when VA first decided the claim regarding entitlement to service connection for chest wall pain.  38 C.F.R. § 3.156(c)(1).    

More importantly, the June 2008 rating decision shows that service connection for costochondritis was granted as secondary to the service-connected cervical spine disability and not on a direct service connection basis.  Accordingly, the grant of service connection for costochondritis was not based all or in part on the report of the CT scan of the chest.  38 C.F.R. § 3.156(c)(2).  In short, an earlier effective date pursuant to 38 C.F.R. § 3.156(c) is not warranted.

Applying the law to the facts of this case, there is no basis to grant an effective date prior to September 10, 2007, for the award of entitlement to service connection for costochondritis.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later"); Sears v. Principi, 16 Vet. App. 244, 248 ("The [United States Court of Veterans Appeals] thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has reviewed the evidence of record between June 1997 and September 10, 2007, to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim to reopen the claim of entitlement to service connection for costochondritis, and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than September 10, 2007, for the grant of service connection for costochondritis is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

The claim of entitlement to an effective date earlier than June 16, 2005, for the grant of service connection for degenerative arthritis of the cervical spine is dismissed.

Entitlement to effective date earlier than September 10, 2007, for the grant of service connection for costochondritis is denied.

 
REMAND

As to the evaluation of the costochondritis, the Veteran underwent pulmonary function tests in March 2008 but did not undergo a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test.  The examiner, however, did not explain why this test would not be valid or useful in this particular case.  Therefore, another VA examination is necessary.

For the cervical spine disability, lumbar spine disability, and the right and left hip disabilities, the March 2008 VA orthopedic examiner stated that he could not determine without resorting to mere speculation whether pain, including pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination cause additional functional loss to those joints.  Moreover, a July 2012 military-retiree treatment record shows a diagnosis of lumbar radiculopathy.  The appellant has also had total hip replacements in both hips since the March 2008 examination.  As to the left hip scar, the Veteran underwent a left total hip arthroplasty and thus raising the possibility of additional left hip scars.  In light of the above, another VA examination is warranted.

Since the right elbow and right hand disorders are now being considered as secondary to the cervical spine disability and there is medical evidence of upper extremity radiculopathy, another VA examination is required.

In a November 2005 rating decision, a RO assigned a separate zero percent disability rating for degenerative joint disease of the lumbar spine.  The subsequent various rating codesheets reflect that the degenerative joint disease is still rated as zero percent disabling.  The June 2008 rating decision, the October 2009 statement of the case, and a December 2013 supplemental statement of the case, however, state that the issue is "[e]valuation of degenerative joint disease, lumbar spine, currently evaluated as 20 percent disabling."  The RO should clarify what the proper rating is for the lumbar spine disability.

In the June 2008 rating decision, the RO determined that there is no CUE in the February 1997 rating decision assigning a 20 percent disability rating for degenerative joint disease of the hips and lumbar spine, assigning a zero percent disability rating for residuals of a fracture of the right ring finger, assigning a zero percent disability rating for residuals of a hallux surgery of the left foot, and assigning a zero percent disability rating for right ear hearing loss.  The Veteran filed a timely notice of disagreement with these determinations; however, no statement of the case (SOC) has been issued addressing these determinations.  Manlincon v. West, 12 Vet. App. 238 (1999).    

Since the Veteran is claiming that he is entitled to a 50 percent disability rating under Diagnostic Code 5317 (Muscle Group XVII) effective February 14, 1997, for his right and left hip disabilities and left hip scar, the issue of entitlement to an earlier effective date for the grant of service connection for a left hip scar is inextricably intertwined with the claim of whether there is CUE in the May 1997 rating decision assigning a 20 percent disability rating for degenerative joint disease of the hips and lumbar spine.  Similarly, the claims of entitlement to earlier effective dates for the assignment of separate ratings for the lumbar spine and right and left hip disabilities are inextricably intertwined with the claim of whether there is CUE in the May 1997 rating decision assigning a 20 percent disability rating for degenerative joint disease of the hips and lumbar spine.

Likewise, the issues of entitlement to compensable ratings for residuals of a fracture of the right ring finger, residuals of a hallux surgery of the left foot, and right ear hearing loss are inextricably intertwined with the claim of whether there is CUE in the February 1997 rating decision assigning zero percent disability ratings for residuals of a fracture of the right ring finger, residuals of a hallux surgery of the left foot, and right ear hearing loss.  In of the fact that these issues have to be remanded and given the passage of time since the March 2008 VA examinations addressing the right ring finger and hallux surgery of the left foot and a November 2012 VA examination addressing right ear hearing loss, additional examinations are necessary.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to a total disability rating based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Furthermore, the TDIU claim is inextricably intertwined with the claims of entitlement to service connection for right elbow and right hand disorders.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make a formal finding as to the current rating for degenerative joint disease of the lumbar spine.

2.  The AOJ must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AOJ should undertake any additional development in response to a completed formal application.

3.  The AOJ should ask the Veteran to identify all treatment for his cervical spine disability, lumbar spine disability, right and left hip disabilities, left hip scar, costochondritis, residuals of a fracture of the right ring finger, residuals of a hallux surgery of the left foot, right ear hearing loss, right elbow disability, and right hand disability, as well as any treatment that may be relevant to his claim for a TDIU.  The AOJ should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the AOJ should obtain all records from the all records from the South Texas Veterans Health Care System from July 2014 to the present.  Any obtained records should be associated with the appellant's claims file.

4.  Thereafter, the Veteran must be afforded a VA examination or examinations to determine the nature and extent of his cervical spine disability, lumbar spine disability, right and left hip disabilities, left hip scar, costochondritis, residuals of a fracture of the right ring finger, residuals of a hallux surgery of the left foot, right elbow disability, and right hand disability, and to determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner or examiners to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to degenerative arthritis of the cervical spine, degenerative joint disease of the lumbar spine, right total hip arthroplasty, left total hip arthroplasty, all left hip scars related to degenerative joint disease of the left hip and the left total hip arthroplasty, costochondritis, residuals of a fracture of the right ring finger, residuals of a hallux surgery of the left foot, right elbow disability, and right hand disability.  

The examiner should identify all neurological manifestations of the degenerative arthritis of the cervical spine and the degenerative joint disease of the lumbar spine.  If the examiner is unable to determine without resorting to mere speculation whether after repetitive motion, pain, fatigue, weakness, lack of endurance, or incoordination cause additional functional loss to the cervical spine, lumbar spine, right hip, and left hip, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

The examiner must perform pulmonary function tests and if a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not performed, the examiner must explain why this test would not be valid or useful in this particular case.

For any current right elbow disorder or right hand disorder, to include any disorder of the individual digits, the examiner must opine whether there is a 50 percent or better probability that the current disorder is related to active service, including findings on September 1996 chest X-rays and CT scan of the chest with the chest X-rays showing that the right hilum had some rounded densities that may represent lymph nodes from old granulomatous disease.  The examiner must also opine on whether there is a 50 percent or better probability that the current disorder was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected degenerative arthritis of the cervical spine or residuals of a right ring finger fracture.
 
The examiner must opine whether there is a 50 percent or better probability that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected degenerative arthritis of the cervical spine, degenerative joint disease of the lumbar spine, right total hip arthroplasty, left total hip arthroplasty, all left hip scars related to degenerative joint disease of the left hip and the left total hip arthroplasty, costochondritis, residuals of a fracture of the right ring finger, residuals of a hallux surgery of the left foot, right ear hearing loss, and any additional disabilities for which service connection is established following the date of this remand.  

A complete rationale for any opinion offered must be provided.

5.  The Veteran must be afforded a VA examination to determine the nature and extent of his right ear hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to right ear hearing loss.  

6.  Issue a SOC to the Veteran addressing the issues of whether there is CUE in the May 1997 rating decision assigning a 20 percent disability rating for degenerative joint disease of the hips and lumbar spine, assigning a zero percent disability rating for residuals of a fracture of the right ring finger, assigning a zero percent disability rating for residuals of a hallux surgery of the left foot, and assigning a zero percent disability rating for right ear hearing loss.  The appellant must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

7.  Thereafter, the AOJ must readjudicate the issues on appeal, to include the adjudication of the issue of TDIU.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


